FILED                                                              RECEIVED
IN THE 13TH COURT OF APPEALS
        CORPUS CHRISTI
                                     No. 13-14-.00705-CV
                                                                           12/14/15
         12/14/15
                                                                  13th COURT OF APPEALS
                                           In The

          CLERK                       COURT OF APPEALS

                                           of the

                                       STATE OF TEXAS                           N0VU201S
                        For the Thirteenth Court of Appeals District SV.


                                      LUIS A. MENDOZA
                                                    Plaintiff/Appellant
                                             Vs.

                                   BRAD LIVINGSTON, ET AL
                                                           Defendant/Appellee

                         On appeal in Cause No. B-11-1548-CV in the
                        36th Judicial District Court of-Bee County,
                         Hon. Starr Boldrick Bauer, Judge Presiding

                                 APPELLANTS AMENDED BRIEF


                                  ORAL ARGUMENT REQUESTED




                                                                                RECEIVED
                                                                                 DEC 14 2015
                                                        Luis A.Mendoza
                                                        TDCJ No. 783576    13th COURT OF APPEALS
                                                        Darrington Unit
                                                        59 Darrington Rd
                                                        Rosharon, Texas 77583
                                                        Pro se litigant
                     APPELLANT'S REQUEST FOR ORAL ARGUMEOT

COMES NOW, Luis A.Mendoza, appellant in this cause and respectfully reauest
oral arguments upon call of the case for submission pursuant to the require- .
ment of Tex. R. App. Proc, Rule39.7.

                                NAME OF PARTIES

    The appellant certified, pursuant to the requirement of Tex. R. App. .Proc,
Rule 38.1, parties, and their attorneys:

a) Luis A. Mendoza of Brazoria County, appellant, and proceeding pro se;
b) Mr. Ernest H. Gutierrez.Jr., Mr. Conrad Peralez, Mr. Ony V. Trevino, Mr.
   Rick E. Villarreal, Mr. Benjamin Moralez of Bee County, appellee;

c) Mr. Brad Livingston of Walker County, appellee; and
d) Mr. Craig Johnathan Stone, attorney for appellee(s)
                               TABLE OF aWTENTS

                                                                                                      PAGE

Appellant's Request for Oral Argument                                                     ....           i

Name of Parties                                           ....                                           i

Index of Authorities                                                                             .Oliii-vif

Address to the Court...              ..                                ..........                    .;..l

Statement of the Case.,..,.......;                                       ..               ....           2

Statement of Issues...                    .,....-.                                        .-......... .2, 3

Statement of Facts                                                                  ...                3-6

Summary of Argument..-. ...                          .,                                               .6-8

Argument of Authority           .....,.              ,           ...                                  9-22

POINT OF ERROR NUMBER ONE

   The trial court erred in not considering plaintiff's genuine material
   issues

POINT OF ERROR NUMBER TWO


   The trial court erred in denying the plaintiff the right to be heard and
   present his case therefore denying him his fundamental due process rights
   and the equal protection of the law

POINT OF ERROR NUMBER THREE

   When the case was ripe for default judgment, the trial court erred in not
   granting plaintiff his nihil dicit default judgment motion

POINT OF ERROR NUMBER FOUR

   The trial court erred when dismissing this case as "frivolous" and "with
   prejudice" because it denied the plaintiff's claims that have an arguable
   basis in law and in facts




Conclusion and Prayer.                                                                                  22

Certificate of Service.'..,                                                                            .23




                                          li
                               INDEX OF AUTHORITIES


CASES                                                                                          PAGE

A.M. Ex Rel.McAllum v. Cash, 585 F.3d 214 (C.A.5 Texas 2009)                 ....,               14

Anderson v. Liberty Lobby Inc.,.477 U.S. 242, 248,. 106 S. Ct. 2505 (1986)                        16
Armstrong v. Manzo, 380 U.S.. 545, 550, 85 S. Ct. 1187, 1189 (1965)                          ..14, 18

Avilez v. State, 333 S.W.3d 661 (Tex.App.—Austin 2008).-.                                       ..18
Baker v. McCollan, 443 U.S. at 145, 99 S.Ct. at 2995....:....                                    10

Boddie v. Connecticut, 401 U.S. 371, 377-78, 91 S. Ct. 780, 785-86,
28 L. Ed. 2d 113 (1971)                                                                        17, 18
Brewer v. Simental, 268 S.W.3d (2008)          ,....                                             22
Caihe v. Hardy, 943"F.2d 1406, 1414-l5"(5th"Cir. r199l)               ....                       10
City of Dallas v. Jones, 331 S.W.3d 781 (Tex.App.—Dallas 2010).                                  16
Crawford-El v. Britton, 523 U.S. 574, 588 n.10, 118 S. Ct. 1584 (1998)                            13
Elite Door & Trim Inc. v. Tapia, 335 S.W.3d 757; 2012 U.S. Dist.
LEXIS 109036                                                                                     :20

Estelle v- Gamble, 429-U.S...97, 106, 97 S. Ct. 285, 292, "
50 L.Ed,2d 251 (1976)               ,                                                            19

Fischl v, Armitage, 128 F.3d 56, 57 (2nd Cir- 1997)..,       ,                                ...17
Foulds v. Corley, 833 F.2d 52,. 55 (5th Cir. 1987)                                               15
Gibb v. King, 779 F.2d 1040, 1046 ..(5th Cir, 1986)...                                        ..12
Gomperts v. Wendebom-, 427 S,W.2d 904,, 905 (Tex.Civ.App.—Austin 1968).                          20
Green v. McAdams, 857 S.W.2d at 819                                                              14

•Hicks v. Frey, 992 F.2d 1450, 1457 (6th Cir. 1993)..           ...                  ...•        15
Hudson v. Palmer, 468 U.S. 571, 533-35, 104 S.Ct. (1984)                             10, 11, 18
In Re Keeling, 227 S.W.3d (Tex.App.—Waco 2007)                                                ...10
In Re Placid Oil Co.,. 468 B.R. 803 (N.D. Texas 2012)                                            14
Jackson v. Cain, 864 F.2d 1235, 1247 (5th Cir. 1989)...                                          15
Jackson v. Tex.Dep't Crim. Justice-Inst.Div., 28 S.W.3d 811,
813 (Tex.App.—Corpus Christi 2000).                                                     ,        22


                                        in
CASES                                                                         PAGE

Johnson v. Avery, 393 U.S. 483, 89 S. Ct. 747, 21 L. Ed. 2d 718 (1969)             19
Jones v. Greninger, 188 F.3d 332, 324-351 (5th Cir. 1999)                       12
Jordan v. Jordan, 653 S-W.2d 356, 358 (Tex.App.—San Antonio,
1983, no writ)                                                                  18
Kiss v- State, 316 S.W.3d 665 (Tex.App:—Dallas. 2009) ;.."."...                 14
Lentworth v. Trahan, 981 S.W.2d 720, 722 (Tex-App.—Houston [1 Dist.]
1993, writ denied)                                                              22
Mahand v- Delaney, 60 S.W.3d 371                          •       -           — 14
Matter of Christopher, 28 F.3d 512, 519 (5th Cir- 1994)                         14
Morris v. Powell, 449 F.3d 682-86 (5th Cir. 2006)                               12
Mt.Healthy City Sch. Bd. of Ed.uc. v. Doyle, 429 U.S. 274, 287,
97 S. Ct. 568, 576 (1977)                                                        12
Murrell v. Bennett, 615 F-2d 306, 309-11 (5th Cir. 1980)                     17, 18
National Fed. of the Blind of Texas Inc. v. Abbott, 647.F.3d 202
(C.A.5"Texas 2011)                                    -         - ..-            14

Nichols v. Martin, 776 S.W.2d 621, 623 (Tex.App.—Tyler 1989)                     18
Oliphant Financial, LLC. v.. Galavis, 299 S.W-3d 829                            .20
O'Quinn v. Tate, 187 S.W-2d 241, 245 (Tex.Civ.App.—Texarkans 1945)           ....20
Overton v. Bazzetta, 539 U.S. 126, 137, 123 S.Ct.. 2162.(2003)..,,..             16
Parratt v. Taylor, 451 U.S. 527, 544, 101 S. Ct. 1908 (1980)...               10, 11
Retzlaff v. GoAmerica Communication Corp., 356 S.W.3d 689 (Tex.App.—
El Paso 2011)                 •        ;                              -.".       13

Robertson v. Hewes,-701 F.2d 418, 420 (5th Cir. 1983)                            18
Sandin v. Connor, 515 U.S. 472 (1995)....                                ,    ...15
Scher v. Engelke, 943 F.2d 921, 924 (8th Cir. 1881)                              15
Smith v. Citv of League City, 338 S.W.3d 114 (Tex.App,—Houston """'.-
[14 Dist. ] 2011).. e     •                                                      18

Spurlock v. Schroedter, 88 S-W.3d 773, 735-36 (Tex.App.—Corpus
Christi 2002. no pet.)                        ;                                  22
Taylor v. Gibson, 529 F.2d 709, 713-14 (5th Cir. 1976)                           19


                                        IV
CASES                                                                        PAGE

Tex.Dep't. of Crim. Justice :v. Powell, 318 S.W.3d 889 (Tex.' 2010)            12
Thomas v. Collins. 860 S.W.2d 500, 503 (Tex.App.—Houston [1 Dist.]
1993, writ denied)                                                             22

TXirner v. Safely, 482 U.S. 517, 523, 104 S. Ct. 3194 (1994)               .....13

Westbrookv. Thaler, 585 F.3d 245, 130 S.Ct 1889, 176 L.Ed:2d.r373
(C.A.5 Texas 2009)          ,                                                 .18

Wilson v.Birnberg, 667 F.3d 391 (Texas 2012)...                                16
Wolff v. McDonnell, 418 U.S. 539, 555, 94 S. Ct. 2963, 2974,
41 L. Ed. 2d 935 (1974)                                                          19

Zabrowski v. Bureau of Prison, 2014 U.S. App. LEXIS 3726                       12

STATUTES                                                                     PAGE

V.T.C.A Practice and Remedies Code Ann § 14.003.                               12

V.T.C.A. Practice and .Remedies Code Ann § 14.003(a%2)'       ;                21

V.T.'C.A. Practice and Remedies Code Ann § 14.003(b)                           21

V.T.C.A. Practice and Remedies Code Ann § 14.005                                2

Tex.R.Civ.Proc?, Rule-'45                                                      20

Tex.R.Civ.Proc., Rule 47                                                       20

Tex.R.Civ.Proc., Rule 93                                          ,.           19

Tex.R.Civ.Proc., Rule 94                                                     ..94

Texas Government Code § 501.008(d)(1)                                           2
TEXAS CONSTITUTIONS

Article 1 Section 3                                                            19

Article 1 Section 3a.                                                      13, 19

Article 1 Section 13.                                                         19

Article 1 Section 17........                                                  10

Article 1 Sectiorrl9                                                   10, 18, 19
UNITED STATES CONSTITUTIONS
                                                              PAGE

First Amendment                                  .2 7 11 12 17
Fourth Amendment.. .v.                                          .^g

FourteenthoAmendment..'                     .8, 10, -13, 14, 18, 19
Eighth: Amendment        —   .,........;;                       15




                             VI
                              NO. 13-14-00705-CV

                                    In The

                               COURT OF APPEALS

                                    of the

                                STATE OF TEXAS



                                LUIS A. MENDOZA
                                              Plaintiff/Appellant
                                      Vs.

                            BRAD LIVINGSTON, ET. AL
                                                   Defanda'nts/Appellee


                  On appeal in Cause No- B-11-1548-CV in the
                 36th Judicial District Court of Bee County,
                 Hon. Starr Boldrick Bauer, Judge Presiding


                          APPELLANT'S AMENDED.BRIEF


TO THE HONORABLE THIRTEENTH COURT OF APPEALS OF TEXAS:

COMES NOW, Luis A. Mendoza, appellant herein and Defendants in cause number

CIV B-11-1548-CV in the 36th Judicial District Court of Bee County, Texas,

Hon. Starr Boldrick Bauer, judge presiding, and respectfully submits this

brief for the purpose of appealing from the "final judgment".
  The record on appeal consist of the Clerk's Record, Volume 1 of 1, which
will be designated as "CR.", the record page number and line, or paragraph,
number. Lines will be designated as "Ins" and paragraph as "fl".
                             STATEMENT OF THE CASE

   This is a civil rights action under V.T.C.A. Practice and Remedies Code §

14.005, and Texas Government Code § 501.008(d)(1) brought by a state prisoner
who alleges he is unlawfully deprived of his property; and he has been denied

the right to excercise his First Amendment right to1file a grievance without

being retaliated against; and the Defendants have infringed upon his liberty

rights without due process of law. The trial court ordered this suit to be dis

missed as "frivolous" and "with prejudice".
                             STATEMENT OF ISSUE(S)

Issues Presented:

1. If Mendoza is deprived of property and not compensated, does this violate

the due process of law of the United States Constitution?

Suggested answer: Yes. The Fourteenth Amendment of the United States Constitu

tion protects only against deprivations "without due process of law." Mendoza
is afforded the opportunity, whether by "right" or "privilege," tor possess
personal property, and he enjoys a protected interest in that property that

cannot be infringed without due process of law.

2. Is it lawful for a prison guard to retaliate against Mendoza for exercising

his constitutional right to use the prison grievance system?

Suggested answer: No. Prison officials may not retaliate against Mendoza for

exercising his constitutional rights. The reason why retaliation offends the

Constitution is that it threatens to inhibit exercise of the protected right.

3. Does it violate the law to contaminate.Mendoza*s prison file with falser-
allegations that he is a gang member, and other documents, without ever provid

ing him with any due process protection (like a notice or hearing) before in
fringing on his liberty rights because of his tainted prison file.
Suggested answer: Yes. Noticeris an elementary and fundamental requirement of

                                      2
due process in any proceeding which is to be accorded finality. Failure to

comply with the rules of notice deprives Mendoza of his constitutional right v

to be present at the hearing to voice his objections in an appropriate manner

and results in a-.violation of his fundamental due process rights.

4. Does Mendoza have the right to petition the Government for redress of his

grievances?

Suggested answer: Yes. Like others, Mendoza has the constitutional right tot.

petition the Government for redress of his grievances, which includes a reason

sonable right of access to the court.

5. When a defendant appears but has filed no-answer on the merits, is the suit

ripe for [nihil dicit] default judgment?
Suggested answer:. Yes. A judgment nihil dicit is proper when a patty makes an

appearance but files no-answer on the merits.

6. If Mendoza-'.s claims1 have .a realistic chance of success because the claims

have an arguable basis in law and in facts, can the claims be dismissed as

"frivolous"?

Suggested answer: No, they shouldn't. The trial court's dismissal would be an
abuse of discretion because they are arbitrary and unreasonable, showing that

the court acted without reference to any guiding rules and principles.

                               STATEMENT OF FACTS

   The Texas Department of Crininal Justice - Instituional Divison (TDCJ)
suspect that the plaintiff is a gang member, so on April 15, 2011, Lieutenant

Conrad Perales handcuffed Mendoza and stated to him, "You are not in trouble

only under investigation".
   Then, Mr.Perales reached over and takes Mendoza's chain and key from around
his neck and hands them over to Mr.Ony V.Trevino with;.-the instructions to go a
and get possession of Mendoza's property. See CR. page 71, 11 11 and 12.
   After being placedoin a cell and isolated for about seven (7) days, Mr.
Morales, the unit gang intelligent (GI), goes to the plaintiff's cell (April
22, 2011) to question him about being in a gang. Mendoza tells him that he is
not a gang member, and the~GI had Mendoza sign a waiver stating that he is not

in a gang and his life is not in any danger, ,-^e

   On April 24, 2011, two days aftertseeing^.the GI, Mendoza is taken to the

unit classification (UCC) to simply be informed, by the Assistant'Warden Mr.
Calvin W.Davis, that a request for his tranfer;would-be sent to Huntsville -.-fit

with a copy of the waiver Mendoza signed on April 22, 2011.

   Mr.Davis stated that it will take two to three weeks before the plaintiff

would be transfered if the request to transfer is approved, if not, Mendoza

will be released back to population. See Cr. page 74, 11 38-40.

   For tewenty-one (21) days, Mendoza hadenot received his property nor had he
received an inventory sheet of his property being packed, so on May 6, 2011, ,i

he filed a Step 1 grievance.

   On the same day of filing the grievance, Mendoza receives his property, but

it did not come in its entirety—all commissary and a few miscellaneous items

were missing. See Cr. page 71, II 13-16; and CR. page 34.

   Plaintiff files a Step 1 grievance on May 13, 2011, to bring to the attend!

tion of the administration that he had not received all his property. The gri-

vance was rejected then accepted. See Cr. page 72, U 17-21; Cr. page 18-19:;;;

and CR. page 20-21 /l

   Prior to being handcuffed for investigating reasons, on April 15, 2011,

Mendoza had went to commissary (store) and made a purchase of $81.62. See CR.
page 71, 11 11; CR. page 72-73, U 25-29.

   On June 20, 2011, Mendoza is on the bus and transfered to another unit. 5:.'..:

Just before reaching his destination, the bus makes a stop at the Darrington

Unit to stay the night.
      When the plaintiff gets off the bus, Ms.Johnson, a TDCJ official, questions

him: "Why did you file a Life Endangerment?" Mendoza responed, "I did not file
no Life Endangerment." Ms.Johnson then states, '*That is not what your paper
work says." See CR. page 74, H 41-43.
      Life Endangerments are filed when an inmate makes a request for protection

because his life is in danger, so the inmate requesting this protection is the

one to attest to it by signature and the paper work is placed in his prison ::i

filey then he is transfered to another unit and/or placed in protective custor
dy.

      When plaintiff reached his destination, the Polunsky Unit, the warden and
major "questioned Mendoza about the life endangerment and being in a gang. ?lai
Plaintiff told them that he did not file no life endangerment and that he is

not a gang member. CR. page 74-75 11 44-45; and CR. page 30-31, Ins 16-24, 30-
32.

      Mendoza has alleged, in his suit, that the reason for the bogus life endan
germent and transfering him is in retaliation for filing the grievance against

the Defendants for depriving him of his property.

      Take the life endangerment out of plaintiff's prison file and you have no
transfer. The bogus life endangerment makes it obvious that Huntsville accept*
ed Mendoza's signed waiver and denied Mr.Davis request to transfer the plaint:

tiff. See CR. page 75, 11-46-48; and CR. page 30, Ins 21-24.
      Mendoza then went to the Security Threat Group Office and spoke to the GI

Officials, on the Polunsky Unit, and they too asked him if he was in a gang.

Again, Mendoza tells them "no" and request that they look closely at his dissi

ciplinary record to see that, at the time, plaintiff had not had a fist fight

in over ten (10? years or has he shown to be in a gang or a:;threat to anyone.
      Plaintiff explained that the treatment he has received bytthe administration
and TDCJ officials is discrimination because he is denied certain jobs, privi-

leges and rights that other inmates are able to enjoy and the reason is Mendsr.
oza is being falsely accused of being a [suspected] gang member when he is :~d-:.
not. See CR. page 75-76, H 49-57; CR. page. 34, 140-41 and 144-45.
   On August 2, 2011, Mendoza received the property that he left behind at the
McConnell Unit, policy only permits an inmate to travel, with one bag of pro^ —
perty. Mendoza's- typewriter arrived broken, after filing grievance he was re^v
imbursed with another [cheaper] typewriter/that did not compare to the one \h&
they/broke, so the post-deprivation remedy was inadequate. See CR. page 73, H
30-34; and CR. page 33.

   Plaintiff also blamed Defendants for further retaliating against him whey

they broke his typewriter. See CR. page 75, 11 48.
   On August 4, 2011, Ms:Linda S.Martin, the unit grievance investigator,; pre

sented a list, of items to Mendoza that were being offered to compensate him xc

for his lost property,-but her demeanor was so unethical that Mendoza was hav

ing a hard time communicating with her. He asked her a question and she ::~e":;:':.
responded very rudely and abruply picked the papers up and walked away leaving

Mendoza standing there alone. Plaintiff was not compensated.

   Mendoza's Step 1 grievance was denied and in his Step 2 grievance he .clear=
                                            'I
ly explained Ms .Martin's demeanor and the fact that he was not reimbursted for
his lost property-but was still rejected a second time. See CR. page~30, Ins
1-8, 29-30; and CR. page 72-74, U 22-29, 37.

                               SUMMARY OF ARGUMENT

   Plaintiff contends that the Defendants, acting under color of state law, :".-

deprived him of his property without due process of law. See CR. page 71, 11 >.0
10; and CR. page 78-79, 11 76-79, 83-84.

   The constitution requires the:Government, if it deprives people of their

                                        6
property, to provide.due process of law and to make just compensation for any

taking. When adequate remedies are provided and followed, no uncompensated trie.

taking or deprivation of property without due process can result. Only if t.::v

there is no such procedure [to compensate] or it is inadequate;'.will you have a
due process claim.

   Defendants have not compensated Mendozar.for the taking of his property -.-rit':i

without due process of law, therefore, their actions (or lack of) have not
satified the due process clause the- Government promised would beravailable.

   Mendoza had exercised, his right to use the prison grievance system, as he

was deprived of his property, and the Deferidents retaliated against him for

filing that grievance:

   (1) they placed a [bogus] life endangerment in his prisonLfile—a document
that Mendoza did not attest to in any way,tected conduct, so there is a "causual connection" because it denies the plr;:-

plaintiff the right to freely file a grievance without the fear of being re

taliated against.

   The reason Mendoza was handcuffed and his propery confiscated and was told

"You are not in trouble only under investigation," is that his prison file is
contaminated with false allegations that he is a suspected gang member. See CR
page 71, 11 11-12.

   Plaintiff's tainted prison file has caused him harm and suffering because

TDCJ officials use his file to exercise discrimination against him and to deny

him the equal protection of the law. See CR. page 74-75, 11 44-45, 49-57; and

CR. page 77-79, 11 66-75, 85-86, 90. Mendoza is not permitted'certain jobs,

priviledges and rights that others, similarly situated, are able to enjoy. Not

only has the plaintiff endured this unconstitutional treatment going on two -'.-.
decades, but this treatment is not rationally related to a legitimate govern

ment purpose.

   The Defendants have not ever provided the plaintiff with any amount of pro

tection, like a notice or hearing, before infringing on his liberty rights

without due process of law, therefore, they are in violation of Mendoza's "".. x
Fourteenth Amendment. Please see in this order: CR. page 145, 144, 140, 141,

138, 139, 142, 143 and 134-136.

   The Fourteenth Amendment to the Constitution guarantees everyone "equal rrc
protection of the law." Equal Protection means that a prison cannot treat a
prisoner differently than it treats others without a valid reason.

  The only plausible reason for Mendoza's harmr.and'suffering and emotional

distress is that, it all starts with his tainted prison file. See CR. page 74-

76, U 44-45, 57, 90 and 91.
His~:prison file needs to be expunged of all false allegations and documents in
order to relieve him of this harm and•suffering and this needs to be done in

good faith and for just cause, or he will continue to suffer. See CR. page 79-
80, II 91-94.

                              ARGUMENT AND AUTHORITIES

   Eventhough, the following claims are argued together, plaintiff repectfully
request that this Honorable1 Court.please read Error. 1.A., L.B., and l.C. as a

whole, and then rule upon them separately—individually—as they are Error ^ ^
I.A., Error lvB., and Error l.C.

                                      ERROR I.

                   THE PLAINTIFF'S FACTUAL ALLEGATIONS RAISE
                  A GENUINE MATERIAL ISSUE THEREFORE THE DIS
                    TRICT 00URT ABUSED IT'S DISCRETION WHEN
                               DISMISSING THIS CASE

A. Depriving plaintiff of his property without due process of law violates the
   United States and Texas Constitution

   Plaintiff's amended complaint portrays a deprivation-of [his] property --'-.:
without due process of law.

   The unit grievance investigator, Ms.Martin, revealed a list of items to the

plaintiff that were being offered to compensate him for his lost property, but

when Mendoza inquired aboutia few items on' the list, Ms.Martin picked up the

list and papers and abruptly walked away. Mendoza was not given a chance to
decline or accept the settlement, therefore, no transaction was made and     Jt v.

plaintiff was not compensated for his loss. See CR. page 72, H 22-29; and

Reporter's Record, page 20, Ins 10-25; page 21, Ins 1-18; page 24,.-'Ins 24-25;Z
page 25, Ins 1-8; page 29, Ins 3-25; page 30, Ins 1-25; page 31, Ins 1-23.

   Eventhough,' plaintiff mentioned in his Step 2 grievance' Ms.Martin's demean

or, when trying to offer him the settlement, and the fact that he was not re-.,

imbursed, they did not take advantage of the [second] opportunity to correct
the infraction and rejected the plaintiff's Step 2 grievance. See CR. page 30,

                                         9
Ins 1-8, 29-30. Mendoza has not been compensated for his taken property. See

CR. page 78-79, 11 76-79, 83-84.

   A deprivation of personal property without due process violates the United

States Constitution of the Fourteenth Amendment; the Texas. Constitution Art. 1

§ 19; and see, In re Keeling, 227 S.W.3d 391 (Tex.App.—Waco 2007).
   The Fourteenth Amendment of the United States Constitution-protects only

against deprivations "without due process of the law." See Baker'v. McCollan,
443 U.S.., at 145, 99 S. Ct. at 2995. Mendoza's commissary is "property" within
constitutional provisions prohibiting taking and/or lossingof property withri
out adequate compensation. Vernon's Ann. Texas Constitution Art. 1 § 17.
   In Texas, due process is satified through the available1 "post-deprivation
remedy" such as an administrative grievance procedure and/or in a state court
damage lawsuit. Texas has rules providing for hearing that satify the consti

tution, it does not deny due process for officials to ignore or violate those
rules, as long as you are to bring a post-deprivation suit for damages in £';£:

state court. Caine v. Hardy, 943 F.2d 1406, 1414-15 (5th Cir. 1991)(en banc).
   A post-deprivation:remedy must be "adequate" to satify due process require
ments. A remedy is adequate if it is capable of providing full compensation y-

for ones loss. Parratt v. Taylor, 451. U.S. 527, 544, 101 S. Ct. 1908 (1980)..
When adequate remedies are provided and followed, no uncompensated taking or

deprivation of property without due process can result. Hudson v. Palmer, 468
U.S. 571, 533-35, 104 S. Ct., at 3207 (1984).
   The Constitution requires the Government, if it deprives people of their
           i
property, to provide due process of law and to make just compensation for any

taking. The due process requirement means that the*Government must provide to

the inmate the remedies it promised would be available. Parratt v. Taylor, 451
U.S. 527, 537-544, 101 S. Ct. 1908, 1914-17 (1980).

   The loss of property through Defendants' negligence and/or "fault" is
                                        10
precisely the theory on which plaintiff sues. When inmates are afforded the
opportunity, whether by "right" or "priviledge" to possess personal property,
they enjoy a protected interest in that property that cannot be infringed ^.
without due process. Id. at 536, 101 S.Ct. at 1913 (1980).
       In Parratt, the plaintiff alleged only negligence- in his lost property, so
the facts surrounding the loss of propery in this case.are identical because
Mendoza also alleges "negligence" in his lost property.
       It is concluded in Parratt that it applies to procedural due process claims
grounded in allegations of negligent,deprivation of property by state offi
cial .

       The disputed facts surrounding the deprivation in this case thus become
quit material, if the factfinders concludes that Defendants' negligence :> ::..-
deprived Mendoza of his, property then plaintiff's claim succeeds.
       The Honorable Justice O'Connor, in concurring opinion, stated, "...[T]hus
•when a prisoner's property is wrongfully destroyed [or lost], the courts must
ensure that the prisoner, no less than any other person, receives just compen
sation. The Constitution, as well as human decency, requires no less." Hudson
v. Palmer, 104 S. Ct. at 3204 (1984)(emphasis added).
B. Retaliating against plaintiff for exercising his constitutional right vio
       lates the United States Constitution
1.;:
       Plaintiff filed suit for the retaliatory acts taken by the Defendants when

he exercised his First Amendment right to use the prison grievance system. His

claims of retaliation are more than de. minimis because they establish a ::::: f\

constitution violation. Mendoza's suit alleges factual events showing retali

ation from which the Defendants' retaliatory animus could argubly be inferred.

       Defendants' adverse retaliatory act are:

       (1) [Further] tainting, plaintiff's prison file, when placing a bogus life
endangerment in it to use as an excuse to transfer him;

                                          11
   '(2) Transfering plaintiff to another unit; and
   (3) Breaking plaintiff*s typewriter and offering him an inadequate post-de-
privation remedy to compensate him. See CR. page 73-75, 11 30-34, 38-48, 60-65,
80-82, 87-88.

   When an inmate is doing something that he has a constitutional right to
freely do, it is called "protected conduct." To file a grievance is an example
of. .this "protected conduct" as part of the First Amendment right. When the
defendants interfer with this "protected conduct" it is called an "adverse      .
action."

   The Defendants' adverse action is directly related to Mendoza's protected
conduct, so there is a "casual connection" because it denies the plaintiff the
right to freely file a grievance without being impeded, frustrated and/or '-:--:::
fearing retaliation.

   Prison officials may not retaliate against a prisoner for exercising his
constitutional rights. Gibb v. King, 779 F.2d 1040, 1046 (5th Cir. 1986); and
Zabrowski v. Bureau of Prison, 2014 U.S. App. LEXIS 3726. Those constitutional
rights include Mendoza's First Amendment right to-.file a grievance. Id., see
also, Morris v. Powell, 449 F.3d 682-686 (5th Cir. 2006).

   Mendoza has established a prima facie case when proving (a) Defendants were
acting under color of state'law; (b) the speech -activity was protected under
the First Amendment; and (c) the exercise of protected right was substantial
and a motivating factor in Defendants' actions. See Mt.Healthy City Sch. Bd. ,
of Educ. v. Doyle, 429 U.S. 274, 287, 97 S. Ct. 568, 576 (1977).
   Plaintiff has also established (1) a specific constitutional right; (2) the
Defendants' intent to retaliate against him for his exercise of that right; .';
(3) a retaliatory adverse act; and (4) causation. Morris v. Powell, 449 F.3d
at 684 (5th Cir. 2006); Jones v. Greninger, 188 F.3d 322, 324-325 (5th Cir.
1999); and Tex. Dep'.t of Crim. Justice v. Powell, 318 S.W.3d 889 (Tex.2010).
                                       12
  The "above is all that the plaintiff needs to establish in order to prevail

oh/his claim of retaliation for exercising his First Amendment right.

   ". . .[t]he reason why. . .retaliation offends the Constitution is that it

threatens to inhibit exercise of the protected right." Crawford-El v. Britton,
523, U.S. 574, 588 n.10, 118 S. Ct. 1584 (1998).
   Mendoza does not lose all his constitutional rights once he is pass beyond

prison walls, but he retains only those First Amendment rights which are not

inconsistent with his status as a prisoner or with a legitimate penological

objective :of the prison system. Turner v. Safely, 482 U.S. 517, 523, 104 S. Ct.
3194 (1984).

C. Discriminating against the plaintiff when denying him the equal protection
   of the law and not [ever] providing him with any due process protection viz
   violates the United States and Texas Constitution

   Plaintiff's suit alleges that the Defendants have denied him certain privi

ledges, jobs and rights that others, similarly situated, are able to enjoy;

and this treatment is not rationally related to a legitimate government        • "

purpose. See CR. page 71, 74-79, II 11, 38, 44, 49-56, 66-71, 85-86.

   The Defendants have tainted Mendoza's prison file with false allegations
that he is a suspected gang member, and have infringed upon his liberty rights

without providing him a notice or hearing.to enable him. the right to defend

himself against the [false] allegations; they are in violation of the plain
tiff's fundamental due process rights, the equal protection clause and discri

mination of the United States Fourteenth Amendment; and Vernon's Ann. Texas

Constitution Art. 1 § 3a. Please see, in this order, CR. page 145, 144, 140,

141, 138, 139, 142, 143 and 134-136.

Due Process/Notice-

   When notice is a person's due, process which is a mere gesture is not due
process. Retzlaff v. GoAmerica Communications Corp., 356 S.W.3d 689 (Tex.App.-


                                       13
-El Paso 2011).

   Due process requires only "notice" that is both adequate to appraise the
plaintiff of the pendancy of an action affecting his rights and timely enough
to allow him to present his objections. Matter ofiChristopher, 28 F.3d 512, 5:!.
519 (5th Cir. 1994).

   Notice is an elementary and fundamental requirement of due process. in:any
proceeding which is to be accorded finality. In re Placid Oil Co., 468 B.R. '•;
803(N.D. Texas 2012). Failure to comply with the rules of notice deprives the
plaintiff of his constitutional right to be present at thehearing, to voice
his objections in an appropriate manner, and results in a violation of his

fundamental due process rights./Mahand v. Delaney, 60 S.W.3d 371; and Green v.
McAdams, 857 S.W.2d at 819 (quoting from Armstrong v. Manzo, 380 U.S. 545, z."
550, 85 S. Ct. 1187, 1189 (1965)).
Equal Protection/Discrimination

   The Fourteenth Amendment to the Constitution guarantees everyone "equal
protection of the law." Equal Protection means that a prison cannot treat a
prisoner differently than it treats others without a legitimate reason.

   A violation of equal protection.occurs (1) when the Defendants' treatment
of the plaintiff is different than the other prisoners that are similarly sit
uated. National Fed. of the Blind of Texas, Inc., v. Abbott, 647 F.3d 202 (C-
A.5 Texas 2011); (2) plaintiff's rights to the equal protection are violated
because the Defendants' treatment is not rationally related to a legitimate
government purpose. A.M. ex rel. McAllum v. Cash, 585 F.3d 214 (C.A.5 Texas l\.<

2009); and (3) when the Defendants impair Mendoza from exercising a fundament-
tal right. Kiss v. State, 316 S.W.3d 665 (Tex.App.—Dallas 2009).
   Denying Mendoza his entitled procedural due process rights in the tainting
of his prison file [with false accusations of being a suspected::gang member] :.


                                      14
is the only plausible, reason for plaintiff being discriminated against and .-"

denied the equal protection of the law—the tainted file has both a discri

minatory effect and intent.

   For example: Just recently Mendoza's tainted prison .file has caused him.",
more'harm because it has now interfered with his religious rights, education

and benefits that others similarly situated are able to enjoy. Eventhough,

Mendoza has all the requirements to enter Bible College and obtain his bache-:

lor degree in biblical, studies, his tainted prison.'file is the only reason he

was taken out of the class and not permitted to take the class. See Appelr-•-'. -"
lant's Affidavit to the Court with Exhibits, fileTStamped on June 26, 2015.
   This treatment raises an "atypical and significant hardship" on the.plain
tiff in relation to the ordinary incidents of prison life. "Atypical" means
that you are being treated very differently that the way most prisoners are

being treated [without a legitimate reason]. "Significant hardship" means that
the treatment must be really awful, not just uncomfortable or annoying. See

Sandin v. Connor, 515 U.S. 472 (1995).
  The Eighth Amendment, which forbids "cruel and unusual punishment," governs
the treatment of the plaintiff, and the conduct of the Defendants' are in vio
lation of the Eighth Amendment even if it does not inflict physical injury. .

Hicks v. Frey, 992 F.2d 1450, 1457 (6th Cir. 1993)(Extreme conduct by custodi

ans that cause severe emotional distress is sufficient.); Scher v. Engelke,
943 F.2d 921, 924. (8th Cir. 1981). And it does not have to cause lasting or
permanent harm to violate the plaintiff's Eighth Amendment right. Jackson v.
Cain, 864 F.2d 1235, 1247 (5th Cir. 1989); and Foulds v. Corleyy 833 F.2d 52,
55 (5th Cir. 1987).

  The length of time, almost two decades, that Mendoza has been subjected to

this unconstitutional treatment plays an important part in determining whether


                                         15
it is cruel and unusual. Overton v. Bazzetta, 539 U.S. 126, 137, 123 S.Ct. Z"

2162 (2003).

"\ .-Plaintiff has established that (1) the Defendants are, knowingly and inten

tionally, treating him differently than the other inmates that are similarly

situated;", and (2) there is no rational basis for the difference in treatment.

Wilson v. Birnberg, 667 F.3d 391 (Texas. 2012); and City of Dallas:v. Jones, .r-.
331 S.W.3d 781 (Tex.App.—Dallas 2010).
   In the Fourth Amendment it states: "The right of the people to be secure in
their persons, houses, papers (records) and effects...." Mendoza is not secure
in his prison records, and how can he be when it is polluted with false infor

mation that causes, him harm and suffering—unconstitutional treatment—a bogus

life endangerment- and allegations of being a suspected gang member when he is

not in any gang. This prison file triggers TDCJ officials to discriminate ::

against the plaintiff and deny him the equal protection of the law. The De-.:..".

fendants are also in violate of plaintiff's Fourth Amendment ofr the United

States Constitution. See CR. page 77, 11 63-64.

  This claim, or argument, is unique because in all of plaintiff's research
he was not able to find a case similar to this issue. Maybe, it was that he is

limited to legal material and case law so he is at a disadvantage. Even so,

this tainted file and its discriminatory effect and intent cannot be swept

under the rug as if it does not exist, or as if it is not the cause of plain

tiff's unconstitutional treatment by TDCJ officials/Defendants.
Genuine Material Issue(s)

   A "material" fact is one that "might affect the outcome of the suit under

the governing law." Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248, 106 S.
Ct. 2505 (1986).

  The facts alleged by the plaintiff are evident .that (1) the Defendants de-


                                       16
prived him of his property without due process of law; (2) they have violated
his First Amendment right when retaliating against him for using the prison

grievance system; and (3) they are [currently] depriving him of his liberty
rights without due process of law—these violations are genuine material

issues. The facts are established by a preponderance of the evidence, it would

surely be permissible for a jury to infer that plaintiff has been harmed of "

his rights. Fischl v. Armitage, 128 F.3d 56, 57 (2nd Cir. 1997).
   Mendoza alleges facts that are material and his. complaint, with the .

exhibits, provide ammunition for cross-examination that will lead a jury to

reject the testimony of the.Defendants' and support a jury verdict in his
favor. See CR. page 70-81; and CR. page 12-28, 30-34 and 134-145.
   The Defendants have not rebutted plaintiff's factual allegations nor have
they made any material factual assertions to these genuine material issues.

   The plaintiff's [prose] suit should have not been dismissed prematurely
truncated of a potentially legitimate lawsuit merely because of unskilled .pre

sentation. Murrell v. Bennett, 615 F.2d 306, 309-311 (5th Cir. 1980).
                                   ' ERROR II

              THE DISTRICT COURT ABUSED IT'S DISCRETION WHEN DIS
              MISSING THIS' CASE WITHOUT PERMITTING THE PLAINTIFF
                THE RIGHT TO BE HEARD AND TO PRESENT HIS CASE

   Plaintiff filed his complaint and offered exhibits to establish the merits,

by a preponderance of the evidence. The trial court did not take into consid

eration the evidence and simply dismissed the case.

   Mendoza is forced.to settle disputes through the judicial process and has

a fundamental right under the federal constitutions to be heard :'at a. meaning-1.^

ful time in a meaningful manner. Boddie v. Connecticut, 401 U.S. 371, 377-78,

91 S. Ct. 780, 785-86, 28 L. Ed. 2d 113 (1971).
   The plaintiff, who has taken the role of a pro se litigant must proceed

diligently, it is inconceivable how one so situated could enjoy his fundamen-r

                                        17
tal due process right under Boddie (id) without being allowed to present his
case-.



   If an individual is deprived of a propery right, the government must afford

an appropriate and-meaningful opportunity to be heard consistent with the re

quirements of procedural due process. Vernon's Ann. Texas Constitution Art. I
§ 19.—Smith v. City of League City, 338 S.W.3d 114 (Tex.App.—Houston. [14 - '
Dist.] 2011).

   The right to be heard includes the opportunity to introduce evidence, to

cross-examine witnesses, to be heard on questions of law and to have judgment

rendered only after trial. Jordan v. Jordan, 653 S.W.2d 356, 358 (Tex.App.—
San Antonio 1983, no writ).

   The due process clause requires that deprivation of property and liberty

by adjudication be proceeded by an opportunity for hearing appropriate to

nature of case. Armstrong v. Manzo, 380 U.S. 545, 85 S. Ct. 1187, 14 L. Ed. 2d 62

(U.S. Texas 1965).

   One basic requirement of the Due Process Clause of the Fourteenth Amendment

is a fair trial in a fair tribunal. Westbrook v. Thaler, 585-F.3d 245, 130 S.~

Ct. 1889, 176 L. Ed. 2d 373 (C.A.5 Texas 2009); and Avilez v. State, 333 S.W.3d
661 (Tex.App.—Austin 2008).
   The procedures in this case are complicated by the fact that Mendoza is

incarcerated and proceeding pro se. Nevertheless, a litigant cannot be1denied

access to the courts simply because he is an inmate. Hudson v. Palmer, 468 U.r

S. 517, 523, 104 S. Ct. 3194, 82 L. Ed. 2d 393 (1984); Robertson v. Hewes, 701 ~
F:'2d 418, 420 (5th Cir. 1983); and Nichols v. Martin, 776 S.W.2d 621, 623 '"

(Tex.App.—Tyler 1989). Or because of unskilled presentation. Murrell v. Ben
nett, 615 F.2d 306, 309-11 (5th Cir. 1980).
   Mendoza's pro se complaint must be read in a liberal fashion and should not

be dismissed unless it appears beyond all.'doubt that he could prove no set of


                                      18
facts under which he would be entitled to relief. Taylor v. Gibson, 529 f.2d

709, 713-14 (5th Cir. 1976); also see, Estelle v. Gamble, 429 U.S. 97, 106, 97
S. Ct. 285, 292, 50 .L.Ed.2d 251 (1976).
   Refusal to permit the plaintiff to present his case has denied him due

process and the equal protection of the law. Fourteenth Amendment of the "::v

United States Constitution; and Texas Constitution Art. 1 §§ 3, 3a, 13 and 19.

   The Supreme Court has repeadedly held that prisoners are not beyond the .•-.

reach of the Constitution. No "iron curtain" separates one from-the other.

Wolff v. McDonnell, 418 U.S. 539, 555, 94 S. Ct. 2963, 2974, 41 L. Ed. 2d 935

(1974).

   Like others, Mendoza has the constitutional right to petition the Govern

ment for redress of his grievances, which includes a reasonable-right of

access to the courts. Johnson v. Avery, 393 U.S. 483, 89 S. Ct. 747, 21 L. Ed. 2d
718 (1969).

                                   ERROR III

                THIS SUIT IS RIPE FOR DEFAULT JUDGMENT,. YET,
                THE DISTRICT O0URT ABUSED ITS DISCRETION WHEN
                DENYING PLAINTIFF'S NIHIL DICIT DEFAULT JUDG
                 MENT & INTERFERED WITH A DISPOSITION OF CASE

   After sending the Defendants a copy of the Amended Complaint on, or about,

the 25th day of July, 2012, the plaintiff patiently waited for them to raise

their objections or plead an affirmative defense pursuant to the Texas Rules

of Civil Procedure-, Rule 93 & 94, since, the amended complaint is what we

would eventually go to trial on, but the Defendants failed to make a plea or

otherwise defend themselves in any way.

   On two hundred and twenty-eight (228) days of mailing that complaint to the
Defendants, the plaintiff filed his "nihil dicit" default judgment. See CR.
page 109-114.

  Defendants did not contest, or defend, against the default judgment, in-


                                          19
stead, they filed a motion requesting to review a hearing that was held, elec

tronically, on March 20, 2012, and simply stated, "...[a]nd thus without re
questing a setting a disposition will not likely occur....11 See CR. page 117-
120.

   On April 23, 2013, the Honorable Judge Starr Boldrick Bauer denied plain

tiff's default judgment and did not intertain Defendants' motion requesting
setting. See CR. page 122.

   Mendoza strongly feels that the Honorable Judge, Mr.Bauer, interfered with

a final settlement or determination of the case when denying plaintiff's de-

dault judgment and ignoring Defendants' request setting.
   This case could have been settled, instead, the Honorable Mr.Bauer has

ruled largely in favor of the Defendants, eventhough, they have not filed an

answer nor have they placed any merits on the plaintiff's complaint, and have
not requested for the case to be dismissed.

   A judgment "nihil dicit" is proper when a party appears but has filed no-
answer on the merits. O'Quinn v. Tate, 187 S.W.2d 241, 245 (Tex.Civ.App.—Tex-
arkana 1945). It is stronger than a no-answer default in that a judgment nihil
dicit acts as a confession of judgment. Gomperts v. Wendebom, 427 S.W.2d 904,

905 (Tex.Civ.App.—Austin 1968).
   Also, judgment is properly granted when (1) plaintiff files a petition that
states a cause of actin; (2) the petition invokes the trial court's jurisdic
tion; (3) the petition gives fair notice to the Defendants of the claims
asserted; and (4) the petition does not disclose and invalidity of the claim
on its face. Elite Door and Trim, Inc. v. Tapia, 335 S.W.3d 757; 2012 U.S. ~:-

Dist LEXIS 109036; Vernon's Ann. Tex.R.Civ.Proc., Rule 45 and 47—Oliphant
Financial, LLC. v. Galaviz, 299 S.W.3d 829.

  Plaintiff asserted that the Defendants have failed (l) to make an attempt .


                                      20
to litigate this case, it was two hundred and twenty-eight (228) days that had
elapsed since plaintiff had mailed the Amended Complaint to the Defendants'
attorney; (2) they did not make an attempt to plead or otherwise defend this
suit; (3) nor have they placed merits on the plaintiff's issues; and (4) have
not offered any reasonable excuse for this inactivity. These facts.are not in

dispute and demonstrate the Defendants' failure to comply with the rules of
pleading as are required in any other kind of suit.

   Plaintiff's [nihil dicit] default judgment should have been granted and
Defendants' motion requesting setting should have been intertained.
                                   ERROR IV

                       THE TRIAL COURT'S DISMISSAL FOR
                   HOVGLOUSNESS IS AN ABUSE OF DISCRETION

   Section 14.003 allows a trial court to dismiss a suit filed by an indigent

inmate, either before or after, service of process, if the court finds that the

claim(s) are frivolous or malicious. Tex.Civ.Prac& Rem. Code Ann. § 14.003(a)
(2).

   In this particular case, we are looking at "frivolous" as the reason for
dismissal. See CR. page 149. To determine whether Mendoza's claims are "frivo
lous" the trial court considers whether (1) the claims' realistic chance of

ultimate success is slight; (2) the claims have no arguable basis in law or in
facts in support of the claims; and (4) the claims are substantially similar
to a previous claim filed by the plaintiff because the claims arise from the

same operative facts. Id. § 14.003(b).
   Plaintiff has proven by a preponderance of the evidence (1) facts in sup- ::
port of his claims; (2) his claims have an arguable basis in law and in facts;
(3) his claims' realistic chance of x«x ultimate success is great; and (4) if
the claims are similar to a previous claim—does not matter because Mendoza

has not filed suit, or any claims, prior to this suit.


                                         21
   The trial court's dismissal is an abuse of discretion because they are

arbitrary and unreasonable in light of all the circumstances, and without-ref

erence to any guiding rules and principles. Spurlock v. Schroedter, 88 S.W.3d
733, 735-36'(Tex.App.—Corpus Christi 2002 no pet.); and Brewer v. Simental,
268 S.W.3d (2008).

   The issue before this Court .is whether the trial court properly determined

there was no arguable basis in law, and facts, for plaintiff's suit to contir
nue further proceedings. Spurlock v. Schroedter, 88 S.W.3d at 736 (citing :
Lentworth v. Trahan, 981 S.W.2d 720, 722 (Tex.App.—Houston [Dist;] 1998, no
pet.)).
   Reviewing and evaluating Mendoza's pro se pleadings are by standard less
stringent than those.applied to formal pleadings drafted by lawyers. Spurlock,
88 S.W.3d at 736 (citing Thomas v. Collins, 860 S.W.2d 500, 503 (Tex.App.— "
Houston [1st Dist.] 1993, writ denied)). Also, in reviewing the dismissal of
Mendoza'/s suit, the allegations in his petition are to be taken as true. Jack
son v. Tex.Dep't.Crim. Justice -Inst.Div., 28 S.W.3d 811, 813 (Tex.App.—Cor
pus Christi 2000); and Brewer v. Semental, 268 S.W.3d 763" (2008).
                              CONCLUSION AND PRAYER

   For the.foregoing reasons, plaintiff respectfully request this Court to

reverse the trial courts "final judgment" and remand this case for further
proceeding....



Executed on the 11th day of December, 2015.


                          iff/Appellant
  TTXTNumber: 783^76
  Darrington Unit
  59 Darrington Rd
  Rosharon, Texas 77583
  Pro se litigant



                                          22
                          CERTIFICATE OF SERVICE

    I, Luis A.Mendoza, TDC No. 783576, do hereby certify that a true and

correct copy of the foregoing, Appellant's Amended Brief, has been served by
placing same in the Darrington Unit mailbox, on this 14th day of December, 7

2015, and addressed to:



                     Assistant Attorney General's Office
                             Post Office Box 12548
                               Austin, Texas 78711



Thank you for your time and patience in this [very] important matter,
                          God bless you and family!!!




                                                Respectfull submitted,


                                                Luis A.Mendoza/Plaintiff
                                                TDC No. 783576
                                                Darrington Unit
                                                59 Darrington Rd
                                                Rosharon, Texas 77583
                                                Pro se litigant




CC: LAM/File
   Attorney General's Office




                                       23
                      Jte.&Ji^{DO^-^jx*s-^&8£> i

                      Zkc._/ttrJ£a/5T

l\cm. $onj&a £, :^a^tl  j.iCeJz--.




       R&% Cjxte. jJn : tS-N-oo'^oS- OL




          CsaAoc/
JufA^k-    in ~fh e^ a bav^~ &4yle^>/a tux rt«AT&*s* c/